PER CURIAM.
This is an appeal from a decree holding that illegitimate children were not entitled to inherit property from a putative father under the intestate succession laws of Alabama.
The issue of inheritance by illegitimate children from their father has been answered by this Court in Everage v. Gibson, 372 So.2d 829 (Ala.1979). Everage summarized the three instances that permit an ¡legitimate child to inherit from his father. They are: First, a marriage of the parents plus a clear and unambiguous recognition of the child by the father. The second method is the father filing a declaration of legitimacy in the Probate Court, and thirdly, by a judicial determination of paternity made within two years of birth (of child) and during the father’s lifetime. In this case, the appellants were not able to show that any of the above three events took place.
*733The decree of the probate court is affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.